Exhibit 10.21

 

LOGO [g873875ex10_21.jpg]

AMENDMENT TO NOTICE OF LOAN AWARD- RFA 10-05A- CIRM Disease Team Therapy
Development Awards- Part II Research Award
California Institute for Regenerative Medicine
Amendment Number: 1 Amendment Date: 12/12/14
Loan Number: DR2A-05416 Total Award Amount: $19,309,403
Loan Recipient Name: Stem Cells, Inc. Grantee ID: PR-Y0026A-SF
Principal Investigator: Alexandra Capela Project Period Start Date: 07/01/2013
Project Period End Date: 12/12/2014
Project Title: Restoration of memory in Alzheimer’s disease: a new paradigm
using neural stem cell
therapy
Authorized Organization Official and Address: Ann Tsukamoto Executive Vice
President, R&D StemCells, Inc. 7707 Gateway Blvd. Newark, CA 94560
Official and Address to Receive Payments: Dr. Alexandra Capela CNS Program 7707
Gateway Blvd. Suite 140 Newark, CA 94560
This award is terminated, effective 12/12/2014, pursuant to Paragraph (F) of the
Notice of Loan Award and Section 8.1(f) of the Loan Agreement based on the
occurrence of a No Go Milestone. Expenses incurred after December 12, 2014,
shall be limited to the histological and biochemical assays described in the
DR2A-05416 Application for the tissues and samples that were collected in the
preclinical Study to support Milestone 3, as defined in the NGA, as necessary to
complete the Y2Q2 Progress Report (due 1/1/15). No expenses may be incurred
after January 11, 2015, and all unexpended funds shall be returned to CIRM by
February 10, 2015. The Loan Balance is forgiven pursuant to Section 4.10 of the
Loan Agreement and Article VII, Section I of the Loan Administration Policy,
subject to reinstatement pursuant to those provisions. Final reporting
requirements are as follows:
Report Type Period Due Date Progress Report Year 2 Q2: 7/1/14 - 12/12/14 1/1/15
Financial Report Year 2 Q2: 7/1/14 - 12/12/14 2/1/15
By signing below and continuing to accept and use CIRM funds provided under this
award, Grantee and Principal Investigator accept the modified terms reflected in
this Amendment.
C. Randal Mills, Ph.D. President and Chief Executive Officer, CIRM
Alexandra Capela, Ph.D. Senior Scientist, Stem Cells, Inc.
Ann Tsukamoto, Ph.D. Executive Vice President, R&D, Stem Cells, Inc.
The Great Seal of the State of California